Citation Nr: 0906787	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Legal entitlement to Civilian Health and Medical Program 
of the Department of Veterans Affairs (CHAMPVA) Benefits.

2.  Legal entitlement to burial benefits for the Veteran's 
spouse.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The Veteran had Recognized Guerrilla Service from November 
1942 to May 1945, and Regular Philippine Army Service from 
May 1945 to March 1946, and from April 1946 to June 1946.  
The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant is not entitled to CHAMPVA benefits as the 
Veteran did not have qualifying service.

3.  The appellant is not entitled to burial benefits for the 
Veteran's spouse.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility for CHAMPVA benefits for the 
Veteran's son have not been met.  38 U.S.C.A. §§ 107(a), 1781 
(West 2002).

2.  The criteria for eligibility for burial benefits have not 
been met.  38 U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 
C.F.R. §§ 3.1600, 3.1601 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VA's duties to assist and notify have been 
considered in this case.  As further noted below, the law and 
not the facts are dispositive on this appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

The appellant seeks CHAMPVA benefits for himself and burial 
benefits for the Veteran's spouse.  

CHAMPVA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

As noted above, the Veteran had a period of Recognized 
Guerilla Service from November 1942 to May 1945, and service 
in the Regular Philippine Army from May 1945 to March 1946, 
and from April 1946 to June 1946.  The Veteran's verified 
service and his eligibility for benefits as a result of this 
service is governed by 38 U.S.C.A. § 107(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces except benefits under:

        (1) contracts of National Service Life Insurance entered 
into before February 18, 1946; 
        (2) chapter 10 of title 37; and 
        (3) chapters 11, 13 (except section 1312(a)), 23, and 24 
(to the extent provided for in section 2402(8)) of Title 38.

See 38 U.S.C.A. § 107(a) (West 2002).

Entitlement to CHAMPVA benefits is governed by chapter 17 of 
38 U.S.C.A.  See 38 U.S.C.A. § 1781.  As this is not one of 
the enumerated benefits to which the Veteran (or a person 
whose potential benefits flow from the Veteran's active duty 
service) is entitled to under 38 U.S.C.A. § 107(a) based on 
his verified military service, entitlement to CHAMPVA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 3.1(y)(1).  

The Board notes the appellant has not challenged the nature 
of the Veteran's military service, and there is no other 
evidence of record to suggest that the Veteran had the 
requisite military service to qualify for the benefits 
sought.  As the Veteran did not have qualifying service, the 
issue as to whether the appellant is a "helpless child" for 
VA benefits purposes will not be addressed.  

Burial benefits

The appellant requests entitlement to burial benefits for his 
deceased mother-the Veteran's spouse.  She died in January 
2006.  

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses, provided that other 
applicable provisions are met.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600(b).

Burial benefits are not awarded for a veteran's spouse, and 
the appellant has not identified any laws or regulations that 
confer such a benefit on behalf of the Veteran's spouse.  
Thus, the appellant claim of burial benefits for his mother 
is denied as a matter of law.  


ORDER

Eligibility for CHAMPVA benefits for the appellant is denied.  

Entitlement to burial benefits for the Veteran's spouse is 
denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


